FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Response to Restriction Requirement filed February 16, 2022.  As was noted in the Election/Restriction mailed December 16, 2021, following the Office action of May 19, 2021 applicant amended claims 1-3, 5, 14, 18, 20-22, and 24, canceled claim 17, and added claims 25-30 (see Amendment filed September 17, 2021); these amendments necessitated the supplemental species election requirement of December 16, 2021.  
Claims 1-3, 5,14-16, 18-21, 24-26, and 29-30 are under consideration herein, while claims 22-23 and 27-28 are withdrawn (see paragraphs 6-8 below).
Applicant’s amendments and arguments have been thoroughly reviewed, and applicant’s amendments have overcome the prior rejections under 35 USC 112(b), 35 USC 103, and 35 USC 101. However, claims 1-3, 5, 14-16, 18-21, 24-26, and 29-30 remain/are rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of the species of protein position 127/alternation Q127R, in the reply filed on September 27, 2019 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the species election requirement of July 29, 2019 (related to election of a specific mutation) was previously withdrawn in part, as the claims as directed to the elected species were (at that time) free of the prior art.  However, as a result of applicant’s amendments of September 17, 2021, the prior art now again applies against the amended claims as directed to the elected species; accordingly, the original species election requirement is reinstated, and claims 22-23 and 27-28 remain/are withdrawn.  In the interest of compact prosecution, it is noted that an embodiment of the invention corresponding to the subject matter of claims 22-23 and 27-28 has been briefly addressed in the prior art rejection below.  
Applicant’s election without traverse of the species of species (a) of “Category A”, and of the PRKCG mutation at position 301 of SEQ ID NO: 1 for “Category B”,  in the reply filed on February 16, 2022 is acknowledged.  Regarding the election of a mutation of Category B, please see paragraph 7 above; this further election will be considered at such time as the originally elected species is again free of the prior art.  Species (a) of Category (a) has been examined herein.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-3, 5, 14-16, 18-21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, and 24-26 are indefinite because it is unclear whether claim 1 does or does not require detection of a specific mutation, the mutation “at a position corresponding to nucleotide position 380 of SEQ ID NO: 1”.  The claims are drawn to a method “of detecting a mutated protein kinase C gamma gene in a sample from a mammalian subject”, and conclude with the recitation “thereby detecting the mutation” (see last line of claim 14).  However, the body of the claim simply requires contacting the sample with one or more amplification primers “to amplify a region encompassing exon 4 of a protein kinase C gamme (PRKCG) gene to produce an exon 4 amplified sample, wherein the PRKCG gene comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 3”, and “contacting the exon 4 amplified sample with” a “probe that hybridizes to a mutation at a position corresponding to nucleotide position 380 of SEQ ID NO: 1” or “a pair of amplification primers, one of which hybridizes to the mutation”.  Given the breadth of the claim language and the lack of any required hybridization conditions or similar limiting claim requirements, these claims may reasonably be interpreted in multiple different ways; while one skilled artisan might interpret the claims as requiring some type of further action resulting in specific detection of the particular mutation at position 380 of SEQ ID NO: 1, another artisan might interpret the claims as simply requiring the performance of the recited steps in some manner sufficient to result in detecting any mutation present in the amplified PRKCG gene fragment.  Accordingly, further clarification is required to ensure that the metes and bounds of the claims are clear.
Regarding claims 14-16 and 18-21, independent claim 14 recites the limitation "the mutated PRKCG gene fragment comprising a mutation at a position corresponding to nucleotide position 380 of SEQ ID NO: 1" at (b).  There is insufficient antecedent basis for this limitation in the claim; while the claim previously recites (in the preamble) “a mutated protein kinase C gamma gene fragment”, it does not previously refer to the specific type of mutated fragment recited in (b).
	Claims 14-16 and 18-21 are also indefinite because the language of the claims does not make clear how the required steps would actually function to achieve the “producing” of the specific type of gene fragment recited in (b).  Claim 14 simply requires steps of contacting a same with primers to produce an “exon 4 amplified sample”, and then “contact the exon 4 amplified sample with one or more primers” to produce a mutated fragment.  However, the present claim language does not appear to require use of a sample or other source material actually including a mutated gene that could be employed in production of such a fragment; based on the present claim language, some persons of skill in the art would reasonably interpret the claim as requiring the presence of such a gene (or even a gene containing the specific mutation recited at the end of (b)), while others would reasonably interpret the claim as encompassing the practice of the method steps on any type of sample comprising any PRKCG gene that “comprises a nucleotide sequence that is at least 90% identical” to SEQ ID NO:3 (as is referenced in (a)), such that some type of additional method step or activity would actually be required to achieve what is specified at (b) of the claim.  Further clarification is therefore required to ensure that the boundaries of the claimed method would be clear to those of skill in the art.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New independent claim 29 recites the limitation “treating the subject detected with the mutation for an ataxic neurological disease”; the recitation “the mutation” refers to the previously recited “mutation at a position corresponding to nucleotide position 380 of SEQ ID NO: 1” in the “exon 4 amplified sample” produced in (a) of the claim.  The application as filed does not disclose such a “treating” or any corresponding, equivalent activities, and as a result, the addition of claims 29-30, and specifically the “treating” of (c) of claim 29, adds new matter.  The application as filed does disclose the use of information obtained from genotyping methods such as those of the claims in the “pharmacogenomic profiling of therapeutic agents to predict effectiveness of an agent in treating an individual for an ataxic neurological disease” (see paragraph 51), and also refers to the use of nucleic acids as referenced in the claims in identifying therapies, and possibly as candidate therapies (see paragraphs 12 and 51).  However, as there is no actual disclosure of the performance of treatments or therapeutic activities, the claim amendments of September 17, 2021 add new matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-3, 5, 14-16, 18-21, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies (WO 00/53218 [09/2000]; cited in IDS) in view of Burgess (Genomics 71:339-350 [2001]; previously cited), as evidenced by the alignment of instant SEQ ID NO: 3 with GenBank AC008440.9 (previously cited/provided), and further in view of Reeve et al (WO9947706A1 (Sept. 1999); cited in IDS).
Initially, it is reiterated that the claims rejected herein are indefinite for the reasons given above, and that the present claim language does not make clear what outcome is required by each of the methods of independent claims 1 and 14 (with respect to the nature of what is detected in claim 1, or what is produced in claim 14).  
Independent claim 1 as amended and directed to the elected species is directed to a method “of detecting a mutated protein kinase C gamma gene in a sample from a mammalian subject” comprising “(a) contacting the sample with one or more amplification primers to amplify a region encompassing exon 4 of a protein kinase C gamma (PRKCG) gene to produce an exon 4 amplified sample, wherein the PRKCG gene comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 3” and “(b) contacting the exon 4 amplified sample with....a probe that hybridizes to a mutation at a position corresponding to nucleotide position 380 of SEQ ID NO: 1” or “a pair of amplification primers, one of which hybridizes to the mutation”.
Amended independent claim 14 is directed to a method “for producing a mutated protein kinase C gamma gene fragment” comprising “(a) contacting a sample from a subject or nucleic acid molecules enriched from the sample with one or more amplification primers to amplify a region encompassing exon 4 of a protein kinase C gamma (PRKCG) gene to produce an exon 4 amplified sample, wherein the PRKCG gene comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 3” and “(b) contacting the exon 4 amplified sample with one or more primers and producing the mutated PRKCG gene fragment comprising a mutation at a position corresponding to nucleotide position 380 of SEQ ID NO: 1”. 
Davies discloses a spontaneously occurring mutant rat strain (AS/AGU) having an ataxic neurological disorder characterized by multiple types of gait disturbances (see entire reference, particularly pages 2-3); Davies disclose discovering that “mutation(s) within the PKCgamma gene....is associated with the AS/AGU mutant rat” (page 6).  Davies particularly disclose identifying a mutation at nucleotide 841 of the rat PRKCG gene that results in an in frame stop codon and premature termination of translation to produce a truncated protein; Davies disclose that this mutation was identified by sequencing the gene and analyzing the sequence (pages 9-10).  Davies teaches that as “this genotypic mutation is associated with the phenotypic movement disorder in the AS/AGU mutant rat, observation of such a mutation in PKCgamma may be used in a predictive test for neurodegenerative disorders” (page 10), and state that their invention encompasses methods of “testing an animal thought to have or be predisposed to having a neurodegenerative disorder which comprises detecting the presence of a mutation in the PKCgamma gene and/or its associated promoter” (page 11).  Davies also notes that this approach may be practiced in species other than rats, including humans (page 11), and teach a variety of methods for mutation identification, including sequencing, nucleic acid hybridization, RFLP, etc. (page 11), corresponding to preferred embodiments of dependent claim 3 and 18.  Davies states that the methods may be used “for prognostic and diagnostic evaluation of various degenerative disorders of the nervous system, and for the identification of subjects who are predisposed to such disorders, for example determination of allelic variation by determination of the PKCgamma nucleotide sequence in an individual” (page 18).  Davies exemplifies an alignment of the entire coding sequences of mutant and non-mutant rat PKCgamma genes, and illustrates their analyzing of the mutant sequence as compared to the wild-type sequence to achieve identifying of a mutation; this activity as disclosed by Davies (see Experiment 2 at pages 28-31, and Figures 2-3, where nucleic acid isolation (a type of “purifying”),PCR amplification and sequencing are exemplified) meets the requirements of the claims with the exception of the particular gene of SEQ ID NO: 3, and probes having the characteristics of (b) of amended claim 1, and primers as potentially required by (b) of claim 14 .  It is noted that Davies also exemplifies sequencing a human PRKCG clone (clone 28) and identifying a mutation therein as compared to known wild type human PRKCG sequence (see Experiment 6 at pages 37-41, and Figure 8); the entire coding sequence of this human gene was determined and compared to a database human sequence (which also constitutes a type of “analyzing” of a human nucleic acid sequence).  
	Burgess et al disclose the sequencing and analysis of multiple human PRKCG genomic sequences, including that corresponding to GenBank accession no. AC008440 (see entire reference, particularly the left column of page 340).  As is illustrated in Appendix A, the sequence of AC008440 is identical to instant SEQ ID NO: 3; the teachings of Burgess et al thus disclose that at least one human version of the PRKCG gene meets the structural requirements of, and is encompassed by, the instant claims.  
	In view of the teachings of Davies et al and Burgess et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods of Davies et al so as to have performed those methods with regard to any human PRKCG gene, including that of Burgess et al.  An ordinary artisan would have been motivated to have made such a modification by the teachings of Davies et al that such analysis may aid in the understanding and prediction of neurodegenerative disorders associated with mutations in this gene.
	Neither Davies nor Burgess et al teach the use of probes/primers of the type specified in the claims in nucleic acid sequencing and amplification.  However, Reeve et al teach compositions, including arrays, comprising all possible “N mer” oligonucleotides or subsets thereof “where N is preferably from 5 to 10” (see entire reference, particularly pages 4-5; quotation from page 5, lines 10-11); it is noted that the claims encompass the use of probes of any length containing a mutation at the position corresponding to nucleotide position 380 of SEQ ID NO: 1 (claim 1), or primers 5 to 50 nucleotides in length (claim 15, a preferred embodiment of the method of claim 14).  Reeve et al teach that their N mers may be DNA, RNA, PNA or “mimetics or mixtures thereof” (see page 5, lines 12-13), and state that the molecules may be in solution (page 4) or "immobilised at a spaced location on a surface of a support” (page 5).  Reeve et al disclose the use of their reagents in sequencing by hybridization, and particularly in determining difference between target and reference sequences (see entire reference, particularly, e.g., pages 2-3).  The method disclosed by Reeve et al comprises incubating together "under hybridisation conditions" target nucleic acid obtained from a sample and an oligomer composition of Reeve et al to determine the nucleic acid sequence of a target (see pages 2-7).  As the instant claims encompass the use of any type of hybridization or amplification conditions, ” the “hybridisation conditions” of Reeve et al, which are of sufficient stringency to differentiate single base differences, are considered sufficient to meet the requirements of the claims.  It is noted that as the compositions of Reeve et al encompass, e.g., the use of all possible 10mers, the compositions of Reeve et al inherently include multiple probes/primers meet the requirements of the products employed in the claimed methods.  The sequencing method of Reeve et al thus includes the use of oligonucleotides meeting the requirements of applicant’s claims, and the sequencing methodology of Reeve et al encompasses “adding" and hybridizing oligonucleotides to target products being sequenced .  It is further noted that Reeve et al disclose embodiments of their invention in which target sequences are amplified using compositions of labeled Nmers (see, e.g., pages 3-4).
In view of the teachings of Reeve et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by Davies in view of Burgess et al as to have substituted the sequencing method of Reeve et al for that taught by Davies, and thereby to have performed a method meeting the requirements of the claims.  As both the sequencing methodology of Davies and that of Reeve et al were sequencing methods known to those of ordinary skill in the art at the time the invention was made, an ordinary artisan would have recognized such a modification as the simple substitution of one known sequencing technique for another to achieve the predictable result of sequencing (and thereby identifying and detecting) any target sequence present (as required by claim 1), which would further have necessarily encompassed production of a nucleic acid amplification product meeting the requirements of claim 14.
With further regard to dependent claim 2, this limitation is suggested by the teachings of Davies et al, as it is disclosed by Davies that their tested rats having a mutation were exhibiting ataxia (suggesting that any mutations identified in the suggested human PRKCG gene should also be considered as having a potential association with ataxia, and thus suggesting making a “determining” regarding whether this is the case).  Regarding claims 3 and 18, it is reiterated that Davies disclose and suggest methods meeting the requirements of the claims (and also exemplify at least the sequencing of PCR amplified DNA, as noted above), and that Davies in view of Burgess et al and Reeve suggest a preferred embodiment of the claims.  Regarding claims 5, 20, and 24, it is reiterated that Davies et al exemplifies sequencing and comparing the entire coding sequences of both rat and human PRKCG genes (which includes exon 4 and the positions encoding amino acid 127), which is sufficient to suggest what is required by the claims in view of the teachings of the AC008440 sequence by Burgess et al.  Again, the language of the claims does not in fact clearly require positively identifying the presence of a specific mutations/variations.  Regarding claims 15-16, 19, and 25, the teachings of Davies et al suggest the use of amplification primers (labeled or unlabeled) as set forth in the claims, as well as samples encompassed by the claims; see, e.g., pages 11-12, Example 2 at pages 28-31, Example 6 at pages 37-40.  Regarding claims 21 and 26, as well as other non-elected embodiments embraced by the withdrawn claims (in which other mutations in the PRKCG gene are detected in any manner), it is noted that Davies in view of Burgess et al suggest amplifying and sequencing all codons of the PRKCG gene, and that the methodology suggested by Davies in view of Burgess et al and Reeve would result in the use of all possible probes/primers (the 10mers of Reeve et al) in sequencing the entire PRKCG gene, which results in performing a method meeting the requirements of the claims with respect to all codons and all mutations found therein.
Accordingly, Davies in view of Burgess et al and Reeve et al suggest each of claims 1-3, 5, 14-16, 18-21, and 24-26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634